Citation Nr: 1425074	
Decision Date: 06/04/14    Archive Date: 06/16/14

DOCKET NO.  11-04 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas

THE ISSUE

Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).

REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel

INTRODUCTION

The Veteran had active duty service from July 1969 to January 1972 and October 1977 to April 1999.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which increased evaluation for PTSD from 10 percent to 50 percent disabling, effective March 19, 2010-the date he filed his claim for increased evaluation.  The Veteran timely appealed his assigned evaluation.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The Veteran's last VA examination of his PTSD was in April 2010; in their May 2014 informal hearing presentation, his representative contended that his PTSD had worsened since that examination.  Accordingly, a remand is necessary at this time in order to afford the Veteran another VA examination of his PTSD.  See Palczewski v. Nicholson, 21 Vet. App 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (VA must provide a new examination where a veteran claims the disability is worse than when originally rated and the available evidence is too old to adequately evaluate the current severity); Caffrey v. Brown, 6 Vet. App. 377, 381 (1995).

Notwithstanding, the Board notes that there is also outstanding private treatment records from Dr. A.R.H., who indicated in an October 2007 letter that the Veteran had been under his psychiatric care since May 1999.  Records from Dr. A.R.H. in the claims file are dated from June 2008 to April 2009.  Thus, a remand is necessary to fulfill VA's duty to assist with obtaining those identified private treatment records.  Additionally, any ongoing VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records from the Kansas City VA Medical Center, or any other VA medical facility that may have treated the Veteran, since December 2009 and associate those documents with the claims file.

2.  Ask the Veteran to identify any other private treatment that he may have had for his PTSD, which is not already of record, to include Dr. A.R.H. from May 1999 to May 2008 and any ongoing treatment since April 2009.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file, particularly records from Dr. A.R.H from May 1999 to May 2008 and any outstanding records since April 2009.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

3.  Schedule the Veteran for a VA examination to determine the current severity of his PTSD and depression and its effect on his social and occupational functioning.  The claims file must be made available to and reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.  

The examiner should indicate all symptomatology associated with the Veteran's psychiatric disability, and provide a Global Assessment of Functioning (GAF) score.  The meaning of the GAF score relative to the Veteran's ability to work should be explained.  

The examiner should specifically discuss whether the Veteran's psychiatric disability precludes substantially gainful employment consistent with his work experience and education.

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

4.  Following any additional indicated development, the RO/AMC should review the claims file and readjudicate the Veteran's claim for increased evaluation of his PTSD.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

